Citation Nr: 0719142	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, to include rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

As indicated below, the Board has reopened the veteran's 
claim seeking entitlement to service connection for 
rheumatoid arthritis.  This reopened claim is addressed in 
the Remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
left knee disorder, to include rheumatoid arthritis was 
denied by the RO in a March 1957 rating decision.  Although 
provided notice of this decision that same month, the veteran 
did not perfect an appeal thereof.

2.  In October 1975, the RO issued a decision which denied 
the veteran's claim to reopen the issue of entitlement to 
service connection for rheumatoid arthritis.  Although 
provided notice of this decision in November 1975, the 
veteran did not perfect an appeal thereof.

3.  Evidence received since the October 1975 RO decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for a left 
knee disorder, to include rheumatoid arthritis.




CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
October 1975 rating decision, and the veteran's claim for 
service connection for a left knee disorder, to include 
rheumatoid arthritis is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of whether new and material evidence has been submitted to 
reopen the claim for a left knee disorder, to include 
rheumatoid arthritis.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim for 
service connection for the disorder at issue.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the veteran served on active duty in the Army 
from January 1955 to January 1957.  A review of his service 
medical records revealed a diagnosis of "probable arthritis, 
rheumatoid, left knee" and treatment therefore, including 
aspiration of the left knee. 

In January 1957, the veteran filed his initial claim seeking 
service connection for a left leg disorder, to include 
rheumatoid arthritis.  In March 1957, the RO issued a rating 
decision denying service connection for rheumatoid arthritis 
and left knee synovitis, noting that rheumatoid arthritis and 
residuals or a left knee injury were not found in the last 
examination.  Although provided notice of this decision in 


March 1957, the veteran did not file a timely notice of 
disagreement for that decision, and it became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2006).

In July 1975, the veteran filed a claim to reopen the issue 
of entitlement to service connection for rheumatoid 
arthritis.  In an October 1975 rating decision, the RO denied 
service connection for rheumatoid arthritis on the basis that 
no diagnosis of rheumatoid arthritis was ever definitely 
made.  Although provided notice of this decision, the veteran 
did not perfect an appeal thereof.  Thus, this decision is 
final.  Id.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The veteran is seeking to reopen his claim for service 
connection for rheumatoid arthritis.  He contends that this 
disorder began in service, and has continued since separation 
from service.

The underlying basis for the RO's October 1975 decision was 
that the veteran had not presented evidence of a current 
diagnosis of rheumatoid arthritis. 

Comparing the evidence received since the RO's October 1975 
decision to the previous evidence of record, the Board finds 
that the additional evidence submitted 


includes evidence which is new and material as to the issue 
of service connection for a left knee disorder, to include 
rheumatoid arthritis.  The newly submitted medical evidence 
includes post service diagnoses of osteoarthritis and 
degenerative joint disease of the left knee and multiple 
joint pains.  Specifically, a May 2003 treatment report noted 
that a recently performed x-ray examination of the veteran's 
knees revealed degenerative joint disease.  The report 
concluded with a diagnosis of degenerative joint disease of 
the knees, with multiple joint pains.  An October 2004 
treatment report concluded with a diagnosis of osteoarthritis 
of the bilateral knees.  As there is inservice treatment for 
a left knee disorder, as well as a history of post service 
treatment, the Board finds that this newly received evidence 
raises the possibility of substantiating the veteran's claim 
for service connection herein.  Accordingly, new and material 
evidence has been submitted, and the claim for service 
connection for a left knee disorder, to include rheumatoid 
arthritis must be reopened.

The reopening of this claim does not mean that service 
connection for a left knee disorder, to include rheumatoid 
arthritis is granted.  Rather, the merits of the claim for 
service connection will have to be further reviewed by the RO 
after it develops additional evidence, as set forth in the 
remand below.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a left knee disorder, to 
include rheumatoid arthritis, the claim is reopened.


REMAND

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

A review of the veteran's service medical records revealed 
inservice treatment for a left knee disorder, diagnosed as 
rheumatoid arthritis.  Specifically, records dated from 
October 1956 to November 1956 show that the veteran was 
hospitalized for approximately one month for left knee 
effusion, stiffness, and swelling.  X-ray examination of the 
left knee performed at that time showed no bony pathology.  
The veteran's left knee was aspirated, and he was released 
from the hospital when he was asymptomatic.  A November 1956 
separation examination notes both possible and probable 
rheumatoid arthritis of the left knee.

In his July 1975 claim to reopen, the veteran noted having 
been treated by J. Tippett, M.D. for rheumatoid arthritis.  
In support of his claim, the veteran submitted a treatment 
letter from Dr. Tippett which noted that the veteran had been 
treated for multiple joint pains, particularly of the right 
elbow and left knee.  It does not appear that any attempt was 
made by the RO to obtain the veteran's actual treatment 
records from Dr. Tippett.

VA examination reports from March 1957 and September 1975 are 
negative for rheumatoid arthritis.  However, the veteran has 
submitted private medical records from R. Power, M.D. which 
revealed diagnoses of osteoarthritic knees, and degenerative 
joint disease of the knees with multiple joint pains.  In a 
March 2003 treatment report, Dr. Power referred the veteran 
to orthopedist Dr. Galbraith for treatment.  In a May 2003 
treatment report, Dr. Power noted that the veteran had 
recently seen Dr. Galbraith, and that Dr. Galbraith had 
performed x-rays and diagnosed degenerative joint disease of 
the knees and multiple joint pains.  It does not appear that 
any attempt was made by the RO to obtain Dr.Galbraith's 
records.

As part of the VA's duty to assist the veteran in developing 
evidence in support of his claim, the RO should, with the 
assistance of the veteran, attempt to obtain the records of 
Dr. Tippett and Dr. Galbraith, as well as the records of any 
other provider that the veteran treated with since separation 
from service.  In addition, a VA examination should be 
performed to determine whether any current left knee disorder 
exists, to include rheumatoid arthritis, and if so, whether 
it is related to the veteran's active duty service.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
rheumatoid arthritis since January 1957.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims file, to include 
the treatment records of Dr. Tippett and 
Dr. Galbraith.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the named 
records, the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  Thereafter, the RO must afford the 
veteran a VA orthopedic examination to 
determine the current existence and 
etiology of any left knee disorder, to 
include rheumatoid arthritis or other 
type of arthritis, found.  The claims 
file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  If a left knee disorder, 
to include rheumatoid arthritis or other 
type of arthritis, is found, the 
examining physician must express an 
opinion as to whether the veteran's 
current condition is related to the 
veteran's active military service.  A 
complete rationale 


for all opinions must be provided.  If 
the examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO must review the 
veteran's claim for service connection 
for a left knee disorder, to include 
rheumatoid arthritis, on a de novo basis.  
If the claim remains denied, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


